Citation Nr: 0307605	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dysthymic disorder 
(depression) (also claimed as anxiety).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 2001, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  38 U.S.C.A. 
§ 7107 (c) (West 2002).  


FINDING OF FACT

The medical evidence establishes that the veteran developed 
depression as a result of incidents in service.  


CONCLUSION OF LAW

Service connection for depression (also claimed as anxiety) 
is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for depression (claimed as anxiety).  No 
further assistance in developing the facts pertinent to the 
issue is required.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed depression (claimed as 
anxiety) in service when he was hit in the stomach with the 
recoil of a howitzer.  At the November 2001 hearing, the 
veteran indicated that after the incident his attitude about 
service changed.  

The evidence of record supports the veteran's claim for 
service connection for depression (claimed as anxiety).  In 
reaching this determination, the Board notes that service 
medical records reflect that the veteran was struck in the 
stomach by the recoil of a gun.  Although the service medical 
records do not reflect treatment for a psychiatric disorder, 
nervousness was clinically noted when the veteran separated 
from service in July 1979.  Private medical records beginning 
in December 1999 reflect that the veteran was seen and 
treated from depression, among other things.  VA outpatient 
treatment records dated from March 2000 to March 2001 reflect 
that the veteran was seen for complaints of anxiety and 
depression.  These records also reflect that the veteran 
reported a history of depression since service.  Subjective 
complaints included increased anxiety, lack of energy, 
anhedonia, social isolation, and concentration.  Diagnoses 
include major depression.  Significantly, a VA examiner in 
January 2003 associated the depression with service.  The 
examiner reviewed the veteran's claims file, performed a 
mental status examination, and diagnosed dysthymic disorder.  
Specifically, the examiner stated that the dysthymic disorder 
had been present since the veteran was hit by a tank tube in 
1977.  Based on the foregoing, service connection for 
depression (also claimed as anxiety) is warranted.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  




ORDER

Service connection for dysthymic disorder (depression) (also 
claimed as anxiety) is granted.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

